DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/23/2020 (“07-23-20 OA”), the Applicant amended independent claim 1 and added new claims 9-21 in a reply filed on 10/23/2020. Applicant’s amendments to independent claim 1 have substantively changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-21 are examined as below.

Response to Arguments
Applicant’s amendments to claims 1 and 6-7 have overcome the 112(b) rejections as set forth under line item number 1 in the 07-23-20 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 07-23-20 OA.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 10/23/2020. The IDS has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0249145 A1 to Nakamura in view of US 2015/0099346 A1 to Yamashita et al. (“Yamashita”), and further in view of US 2014/0295646 A1 to Shinoda et al. (“Shinoda”).
Regarding independent claim 3, Nakamura in Figs. 1, 4-7 and 12 teaches a wafer processing method for dividing a wafer 2 (¶ 52, semiconductor wafer 2) along a plurality of division lines 21 (¶ 48, dividing lines 21) to obtain a plurality of individual device chips 22 (¶ 48, devices 22), the division lines 21 being formed on the front side 2a (¶ 48, front surface 2a of the wafer 2) of the wafer 2 to thereby define a plurality of separate regions 22 (¶ 48, devices 22) where a plurality of devices 22 are individually formed, the wafer processing method comprising: 
a ring frame preparing step of preparing a ring frame 4 (Fig. 4 & ¶ 52-¶ 53, annular frame 4) having an inside opening (Fig. 4 & ¶ 52, inner opening) for accommodating the wafer 2 (Fig. 4); 
a polyester sheet providing step of positioning the wafer 2 in the inside opening of the ring frame 4 and providing a polyester sheet 40, 3 (¶ 52, ¶ 50, dicing tape 40 made of polyvinyl chloride, which is a polyester material1, having an adhesive film 3) on a back side 2b (Figs. 1, 4 & ¶ 52, rear surface 2b) of the wafer 2 and on a back side of the ring frame 4 (Figs. 4, 12 & ¶ 52 disclose portion of dicing tape 40 (having film 3) is mounted on the back side of the annular frame 4); 
a uniting step of heating the polyester sheet 40, 3 as applying a pressure to the polyester sheet 40, 3 (Figs. 4(a)-4(b) & ¶ 52 disclose while the film 3 is pressed and heated, the dicing tape 40 on which the film 3 is formed is also pressed and heated) after performing the polyester sheet 40, 3 providing step, thereby uniting the wafer 2 and the ring frame 4 through 
a dividing step of cutting the wafer 2 along each division line 21 by using a cutting apparatus 5 (Fig. 5 & ¶ 53, cutting machine 5) including a rotatable cutting blade 521 (Figs. 5-6 & ¶ 53-¶ 56, cutting blade 521 is rotated) after performing the uniting step, thereby dividing the wafer 2 into the individual device chips 22 (Figs. 5-6 & ¶ 53-¶ 56); and 
a step of cooling the polyester sheet 40, 3 in each of the plurality of separate regions 22 corresponding to each device chip 22 (Fig. 12, ¶ 80-¶ 81 & claim 9 disclose while cooling adhesive film 3, the dicing tape 40 on which the film 3 is formed is also cooled such that the dicing tape expands or elongates), pushing up each device chip 22 through the polyester sheet 40, 3 (Figs. 12(a)-12(b) & ¶ 80-¶ 81 disclose downward movement of the frame holding member 711 pushes up each device chip 22 through the layer 40, 3).
However, Nakamura does not explicitly disclose a pickup step of picking up each device chip from the polyester sheet after performing the dividing step; and wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after the uniting, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame.
Yamashita recognizes a need for picking up devices from a dicing tape to obtain individual device chips (¶ 4 & ¶ 49-¶ 50). Yamashita satisfies the need by dividing a semiconductor wafer 2 into individual devices 22 (Figs. 11A-11B & ¶ 47-¶ 49), then operating a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Nakamura with the process taught by Yamashita, so as to pick up devices from a dicing tape to obtain individual device chips.
Shinoda recognizes a need to provide a dicing sheet (i.e., polyester film) of the same size with its ring frame (abstract, ¶ 65, ¶ 75 & ¶ 139) in order to enhance the support of a wafer with the dicing sheet. Shinoda satisfies the need by cutting and removing the redundant dicing sheet along the ring frame (¶ 139).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Nakamura and Yamashita with the process taught by Shinoda, so as to provide a polyester sheet of the same size with a ring frame in order to enhance the support of a wafer with the sheet.
Regarding independent claim 9, Nakamura in Figs. 1, 4-7 and 12 teaches a wafer processing method for dividing a wafer 2 (¶ 52, semiconductor wafer 2) along a plurality of division lines 21 (¶ 48, dividing lines 21) to obtain a plurality of individual device chips 22 (¶ 48, devices 22), the division lines 21 being formed on a front side 2a (¶ 48, front surface 2a of the wafer 2) of the wafer 2 to thereby define a plurality of separate regions 22 (¶ 48, devices 22) where a plurality of devices 22 are individually formed, the wafer processing method comprising: 

a sheet providing step of positioning the wafer 2 in the inside opening of the ring frame 4 and providing a sheet 40, 3 (¶ 52, ¶ 50, dicing tape 40 made of polyvinyl chloride, which is a polyester material2, having an adhesive film 3) on a back side 2b (Figs. 1, 4 & ¶ 52, rear surface 2b) of the wafer 2 and on a back side of the ring frame 4 (Figs. 4, 12 & ¶ 52 disclose portion of dicing tape 40 (having film 3) is mounted on the back side of the annular frame 4); 
a uniting step of heating the sheet 40, 3 while applying a pressure to the sheet 40, 3 (Figs. 4(a)-4(b) & ¶ 52 disclose while the film 3 is pressed and heated, the dicing tape 40 on which the film 3 is formed is also pressed and heated) after performing the sheet providing step, thereby uniting the wafer 2 and the ring frame 4 through the sheet 40, 3 by thermocompression bonding (¶ 52, heating and pressing) to form a frame unit 2-4, 40 (Fig. 4(b)) to form a frame unit 2-4, 40 (Fig. 4(b)) in a condition where the front side 2a of the wafer 2 and a front side of the ring frame 4 are exposed (Fig. 4(b)); 
a dividing step of cutting the wafer 2 along each division line 21 by using a cutting apparatus 5 (Fig. 5 & ¶ 53, cutting machine 5) including a rotatable cutting blade 521 (Figs. 5-6 & ¶ 53-¶ 56, cutting blade 521 is rotated) after performing the uniting step, thereby dividing the wafer 2 into the individual device chips 22 (Figs. 5-6 & ¶ 53-¶ 56); and 

However, Nakamura does not explicitly disclose a pickup step of picking up each device chip from the sheet after performing the dividing step, and wherein the sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the sheet after heating the sheet, thereby removing a part of the sheet outside an outer circumference of the ring frame.
Yamashita recognizes a need for picking up devices from a dicing tape to obtain individual device chips (¶ 4 & ¶ 49-¶ 50). Yamashita satisfies the need by dividing a semiconductor wafer 2 into individual devices 22 (Figs. 11A-11B & ¶ 47-¶ 49), then operating a pickup collet 83 (Fig. 12A & ¶ 50) to hold each device 22 under suction and peel it from a dicing tape T (Fig. 12A & ¶ 50), such that individual semiconductor device 22 is obtained (¶ 50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Nakamura with the process taught by Yamashita, so as to pick up devices from a dicing tape to obtain individual device chips.
Shinoda recognizes a need to provide a dicing sheet of the same size with its ring frame (abstract, ¶ 65, ¶ 75 & ¶ 139) in order to enhance the support of a wafer with the dicing sheet. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Nakamura and Yamashita with the process taught by Shinoda, so as to provide a dicing sheet of the same size with a ring frame in order to enhance the support of a wafer with the sheet.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-8 and 10-21 are allowed.
Independent claim 1 is allowed, because the prior art of record, including Nakamura, Yamashita and Shinoda, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet, having no adhesive layer, on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame.
Claims 2, 4-8, 10-11, 17 and 19 are allowed, because they depend from the allowed claim 1.

Regarding independent claim 12, Nakamura in Figs. 1, 4-7 and 12 teaches a wafer processing method for dividing a wafer 2 (¶ 52, semiconductor wafer 2) along a plurality of division lines 21 (¶ 48, dividing lines 21) to obtain a plurality of individual device chips 22 (¶ 48, 
a preparing step of preparing a ring frame 4 (Fig. 4 & ¶ 52-¶ 53, annular frame 4) having an inside opening (Fig. 4 & ¶ 52, inner opening) for accommodating the wafer 2; 
a providing step of positioning the wafer 2 in the inside opening of the ring frame 4 and providing a sheet 40, 3 (¶ 52, ¶ 50, dicing tape 40 made of polyvinyl chloride, which is a polyester material3, having an adhesive film 3) on a back side 2b (Figs. 1, 4 & ¶ 52, rear surface 2b) of the wafer 2 and on a back side of the ring frame 4 (Figs. 4, 12 & ¶ 52 disclose portion of dicing tape 40 (having film 3) is mounted on the back side of the annular frame 4); 
a uniting step of heating the sheet 40, 3 while applying a pressure to the sheet 40, 3 (Figs. 4(a)-4(b) & ¶ 52 disclose while the film 3 is pressed and heated, the dicing tape 40 on which the film 3 is formed is also pressed and heated) after performing the sheet providing step, thereby uniting the wafer 2 and the ring frame 4 through the sheet 40, 3 by thermocompression bonding (¶ 52, heating and pressing) to form a frame unit 2-4, 40 (Fig. 4(b)) to form a frame unit 2-4, 40 (Fig. 4(b)) in a condition where the front side 2a of the wafer 2 and a front side of the ring frame 4 are exposed (Fig. 4(b)); 
a dividing step of cutting the wafer 2 along each division line 21 by using a cutting apparatus 5 (Fig. 5 & ¶ 53, cutting machine 5) including a rotatable cutting blade 521 (Figs. 5-6 & ¶ 53-¶ 56, cutting blade 521 is rotated) after performing the uniting step, thereby dividing the wafer 2 into the individual device chips 22 (Figs. 5-6 & ¶ 53-¶ 56); and 

However, Nakamura does not explicitly disclose a pickup step of picking up each device chip from the sheet after performing the dividing step; and wherein the pickup step includes moving a pushup mechanism to a position directly below a target one of the device chips and also includes moving a collet to a position directly above the target one of the device chips, wherein the pushup mechanism includes a cooling mechanism that is configured and arranged to cool the sheet and the collet is configured and arranged to provide a suction force to hold the target one of the device chips.
Yamashita recognizes a need for picking up devices from a dicing tape to obtain individual device chips (¶ 4 & ¶ 49-¶ 50). Yamashita satisfies the need by dividing a semiconductor wafer 2 into individual devices 22 (Figs. 11A-11B & ¶ 47-¶ 49), then operating a pickup collet 83 (Fig. 12A & ¶ 50) to hold each device 22 under suction and peel it from a dicing tape T (Fig. 12A & ¶ 50), such that individual semiconductor device 22 is obtained (¶ 50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Nakamura with the process taught by Yamashita, so as to pick up devices from a dicing tape to obtain individual device chips.

However, the prior art of record, including Nakamura, Yamashita and Fujisawa, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the pushup mechanism includes a cooling mechanism that is configured and arranged to cool the sheet.
	Therefore, independent claim 12 is allowed.
	Claims 13-16, 18 and 20-21 are allowed, because they depend from the allowed claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2019/0378747 A1 to Akutsu et al.
U.S. Patent Publication No.  2006/0134406 A1 to Horigome et al.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/M.L./Examiner, Art Unit 2895                       

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                         

	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2005/0202619 A1 by Kodaira et al. in paragraph 69 discloses polyvinyl chloride is a polyester.
        2 U.S. Patent Publication No. 2005/0202619 A1 by Kodaira et al. in paragraph 69 discloses polyvinyl chloride is a polyester.
        3 U.S. Patent Publication No. 2005/0202619 A1 by Kodaira et al. in paragraph 69 discloses polyvinyl chloride is a polyester.